In a proceeding pursuant to article 78 of the Civil Practice Act, to review a determination of the City Rent and Rehabilitation Administrator which denied the petitioner’s application for a certificate of eviction, the Administrator appeals (1) from an order of the Supreme Court, Kings County, made May 7, 1964 upon reargument, which annulled the determination and which directed issuance of the certificate; and (2) from an order of said court, made June 29, 1964 again upon reargument, which adhered to the original decision. Appeal from order of May 7, 1964 dismissed as academic, without costs. Such order was superseded by the subsequent order of June 29, 1964, granting reargument. Order of June 29, 1964 reversed on the law, without costs, and petition dismissed, without costs. The findings of fact below are affirmed. In our opinion, the Administrator’s determination had a reasonable basis and therefore should not have been annulled (see Matter of Friedman v. Weaver, 3 N Y 2d 123; Matter of Link v. Caputa, 10 A D 2d 882). Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.